       Case 2:17-cv-01143-WJ-GBW Document 182 Filed 07/21/21 Page 1 of 1
Appellate Case: 19-2047 Document: 010110551503 Date Filed: 07/21/2021 Page: 1
                     UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT
                                Byron White United States Courthouse
                                          1823 Stout Street
                                      Denver, Colorado 80257
                                           (303) 844-3157
                                      Clerk@ca10.uscourts.gov
 Christopher M. Wolpert                                                           Jane K. Castro
 Clerk of Court                                                               Chief Deputy Clerk
                                         July 21, 2021


  Mr. Mitchell R. Elfers
  United States District Court for the District of New Mexico
  Office of the Clerk
  100 North Church Street, Suite 280
  Las Cruces, NM 88001

  RE:       19-2047, Dalton v. Town of Silver City, et al
            Dist/Ag docket: 2:17-CV-01143-WJ-GJF

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's June 28, 2021 judgment takes effect
 this date. With the issuance of this letter, jurisdiction is transferred back to the lower
 court/agency.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of Court
  cc:       Adam C. Flores
            Laura Louise Schauer Ives
            Jonlyn M. Martinez
            Cody R. Rogers
            Luke Salganek
            Mark D. Standridge
            Lawrence R. White



  CMW/at
